 I)I('ISIONS OF NAt IONAL IABOR REILATIONS BOARDUnited States Postal Service and Charles i1. Snith.Case 26 CA 7205(P)DEC ISIONAugust 20. 1979)E('ISION ANI) ORD)ERBY CIIAIRMAN FANNIN(i ANI) MFMBIRS PNI.I.()ANI) TRUtISI)AI.tIOn April 12, 1979, Administrative Law Judge Low-ell Goerlich issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel filed excep-tions and a supporting brief, and Respondent filedcross-exceptions and a supporting brief and an an-swering brief'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaint be, and it hereby is, dismissedin its entirety.I The General Counsel has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dr) Wall Products. Inc. 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings.2 We adopt the Administrative Law Judge's conclusion, for the reasons setforth by him, that Respondent did not violate Sec. 8(a)(5) of the Act. alleg-edly by failing to abide by a grievance resolution canceling the suspension ofemployee Smith. In so doing, however, we additionally rely on the fact thatthe collective-bargaining agreement between Respondent and the Uniondoes not specifically impose on Respondent the obligation to notify an em-ployee of the resolution of a grievance filed on his behalf'. Indeed. it is clearthat the Union here assumed responsibility for notifying Smith of the resolu-tion of his grievance. We further emphasize that Respondent mailed a noticeof the resolution o,f the grievance to its supervisors prior to the date Smith'ssuspension originally was to have begun and that, upon learning of theapparentconfusion concerning the revocation of the suspension. Respondentpromptly took steps to insure that its supervisors and Smith himself wereinformed of that revocation. In the circunistances herein, we find no basis forconcluding that Respondent. with respect to Smith's grievance, acted inderogation of its contractual or statutory obligations, including the statutoryrequirement that grievances be acted on with due diligence (Cf. AtnerianBeef Packers. Inc., 193 NLRB 1117. 1119 (1971).IO.(WEI.L GotRI.I i, Administratie I.aw Judge: Thecharge filed by Charles H. Smith, Jr.. on May 22. 1978. wasserved on the United States Postal Service. Respondentherein, by registered mail on or about May 23. 1978. Anamended complaint and notice of hearing was issued onAugust 10. 1978. in which it was charged that Respondentunlawfully suspended its employee. Charles H. Smith. Jr..and thereafter, after rescinding the suspension, filed bypay Smith for the time lost "because its employees joined orassisted the Union or engaged in other union activities orconcerted activities for the purpose of collective bargainingand other mutual aid or protection" in violation of Section8(a)( I ). (3). and (5) of the National Labor Relations Act, asamended, herein called the Act.Respondent filed a timely answer denying that it had en-gaged in the unfair labor practices alleged.The case came on for hearing at Memphis. Tennessee, onAugust 31 and September I. 1978. Each party was affordeda full opportunity to be heard, to call, examine, and cross-examine witnesses, to argue orally on the record. to submitproposed findings of fact and conclusions, and to file briefs.All briefs have been carefully considered.At the close of the General Counsel's case, Respondentmoved for a directed verdict on the ground that the GeneralCounsel had not presented "a prima facie case in any re-spect of the complaint." The motion was granted in part.Left for further consideration was that part of the amendedin complaint which it was alleged that Respondent failedand refused, and continues to fail and refuse, to pay Smithfor time lost as a result of his alleged unlawful suspensionbecause employees engaged in concerted activities for thepurpose of collective bargaining and other mutual aid andprotection. Such ruling left in issue whether Smith had beenunlawfully suspended because he had engaged in protected,concerted activities.In due course, briefs were received and a decision pre-pared. However. prior to the release of the decision, thefollowing was received from the Board:RE: t NlE:l) SAl'ES POSTAI. SERVI('E 26 ('A-7205(P).GENERAl. (O()UNSE S REQUEST FOR SPECIAL. PERMISSIONTO1 APPEAI. FROM FIlE ADMINISTRAIIVE AW JUDGE'SPARIIALI DISMISSAI. OF THE (OMPIAINI, IS HEREBY(iRANIEl). ACC(ORDINGLY, THE MAI'ER IS REMANDED TOliHE AI)MINISIRAIIVE LAW JUDGE FOR FURlIIER R PRO-(' EDIN(iS (()ONSISTENI' WITl TiF A('I. BY l)IRE(IION ()OFIHE BOARI): I)ATE), O()('IOBR I 1. 1978.Enid W. WeberAssociate Executive SecretaryPenello (Dissenting)FanningTruesdaleThereafter. I participated in a conference phone call withcounsel for Respondent and the General Counsel in order244 NLRB No. 68S IA I:M:N ()OF 1111 CASI402 UNIITED STATES POSTAL. SERVICEto ascertain whether they desired a further hearing in thematter. In order to assist them in this respect. I disclosed tothem the conclusions I had drawn in inm decision, pointingout, of course. that my final decision would reflect any addi-tional evidence or arguments which would be aflorded me.As the record reveals:I told them that I was finding in favor of the GeneralCounsel on the point of the ...concerted activity onthe part of Mr. Smith: that I believed that he had beendenied his Section 7 rights. However, I said that I didnot believe that the loss of wages which resulted fromthe suspensions was the approximate result of [the] un-fair labor practices which I was finding, thus I did notintend to find any back pay for Mr. Smith. although Iintended to find in favor of the General Counsel on thepoint of the Section 7 denial of rights.The hearing was reconvened on February 8, 1979. inMemphis, Tennessee. Evidence was received, and the par-ties again submitted briefs which have been carefully con-sidered.FINDINGS OF FA(1.' CONCI.USIONS, AND REASONSTHEREFOR1. JURISDICTIONThe Board has jurisdiction over this matter by virtue ofsection 1209 of the Postal Reorganization Act, 39 U.S.C.paragraph 101, et seq. The facility involved in this proceed-ing is the Bulk Mail Center located at 1921 Elvis PresleyBoulevard. in Memphis, Tennessee.Respondent is now, and has been at all times materialherein, an employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.II. THE L.ABOR OR(ANIZATION INVOLVEDThe American Postal Workers Union. AFL-CIO, hereincalled the Union, is now, and has been at all times materialherein, a labor organization within the meaning of Section2(5) of the Act.III. THE UNFAIR LABOR PRACTIC(ESThis case involves a contest between two governmentagencies as to whether Charles H. Smith is to receive 3days' backpay and the United States Postal Service shallpost a notice acknowledging that it engaged in unfair laborpractices with respect to Smith's suspension for 3 workdays.I The facts found herein are based on the record as a whole and observa-lion of the witnesses. The credibility resolutions herein have been derivedfrom a review of the entire testimonial record and exhibits. with due regardfor the logic of probability. the demeanor of the witnesses. and the teachingsof N.L.R.B. v. Walton Manufacturing Companv & Loganville Pants Co., 369U.S. 404. 408 (1962). As to those witnesses testifying in contradiction to thefindings herein, their testimony has been discredited. either as having been inconflict with the testimony of credible witnesses or because it was in and ofitself incredible and unworthy of belief All testimony has been reviewed andweighed in the light of the entire record No testimony has been preter-mitted.As noted above, after the completion ,sf the first hearingI was of the opinion that the General ( ounsel should pre-vail hut that Smith should receive no backpay. Hio eer.after consideration of the additional e idence produced atthe second hearing. I am now convinced that the decisionshould be for Respondent: although m opinion not onl sremains the same in regard to the backpaS issue. it has beenfortified by the additional testimony submitted at the sec-ond hearing.A. The 'lr.sIn early December 1977. Joe Myles. president of the BulkMail Center Local APWU, and Joel Reed.?vice presidentof the Mail Handlers Union, came to the manager of theBulk Mail Center. Dotson. and asked whether the BulkMail Center could be "shut down on Christmas and NewYears day so that all the people could be off." During thediscussion, it was pointed out by the director of mail pro-cessing. Durwood Harris. that "those employees who werescheduled to work would have to have 3971's' prepared.requesting their leave or LWOP" and "3971's prepared tfira change in schedule in order to protect the [Respondent]from the overtime requirement."' The union representativesand Respondent agreed that the "plant would be shut downand [Harris] would secure form 3971 for change in schedulefor those employees who would agree to a change in sched-ule in order to protect [the Respondentl from having to pay[overtime].' Harris explained:Initially. we talked about offering them annual leaveor leave without pay. And, later, I had to-in the sec-ond meeting. I had to amend it to offer a schedulechange so they could work another day for those whohad no leave and chose not to take leave without pay.* * ..*We-on the second time, since I found that therewere some employees who chose not to take annualleave or leave without pay. I told them I would go thesecond step and allow a schedule change which I reallydidn't need, so that they could work one of their offdays rather than taking annual leave or leave withoutpay.JUDGE GOERLICH: What was the Union's responseto that?THE WITNESS: The Union was willing at that time totry to help us to do anything so that the Plant could beshut down because-then we finally got down to asmall core that we thought were going to have to work2 Neither Myles nor Reed appeared for test:mony.Form 3971 is "for annual leave. for LWOP [leave without pay,. or aschedule change."' The purpose of closing was "tlo allow as mans employees as possible tobe with their families during the holidays." According to Harris. "The Unionwas trying to avoid the morale problems that we had had with the twoprevious holiday closings."Harris' uncontroverted and credited testimony on this point:Had management required the employee to work on his off day, un-der the contract the employee would have been entitled to premiumpay. The intent was to avoid this situation bh the employee's changinghis off day to the holiday and working a scheduled off day instead of theholiday.403 DEC(ISIONS OF NATIONAI. LABOR RELATIONS BOARDin a mini-tour and I said. "As a last resort. we willwork the mini-tour.")(l 1: Go; fIR (1: Did you discuss the manner inwhich you would re-adjust the off days with theUnion?Tlii WINI:SS: I told them it would be worked outwith the tour superintendents. I don't actually schedulethat. I have tour superintendents that do.Pursuant to the above agreement Supervisor Roscoe Cur-tis McClure contacted employees under his supervision, in-cluding Smith, and "asked them if they wanted to changetheir off days so they would be off Christmas day." He toldthem that they were given the option to take "annualleave," "leave without pay." "to change their off days," orto work. In regard to the latter, McClure told them thework might not he in their particular craft. McClure toldemployees that these "options were not mandatory."' Smithchose to sign form 3971. dated December 22, 1977. On thesame date Smith signed another form 3971 in which herequested leave without pay from 7:00 a.m. to 3:30 p.m. onDecember 26, 1977.The form 3971 was to operate as a temporary change ofoff days in order to accommodate the two holidays on De-cember 26. 1977, and January 2, 1978. Under the stipula-tion contained in the form, Smith would have reported forwork on Friday. December 30, 1977. and Friday, January6, 1978 (which were his scheduled days off), and remainedabsent on Monday, December 26, 1977. and Monday.January 2. 1978, which were his scheduled working days.?These employees were scheduled to work on the holidays off December26, 1977, and January 2, 1978.7 McClure told Smith: "I asked him if he wanted to be off that Monday. Ifhe did sign this [Form 39711 verifying the fact that he wanted to be off. If hedidn't want to be off, then there would be other work provided for him to do,which might not have been in his particular craft, he could have been onItour] two or three. he would have been for walking."Smith testified as follows concerning the circumstances under which hesigned form 3971:The 21st. Mr. McClure came to me and said I was the last one he wascoming to, that the other men involved decided to fill out a 3971, whichis an official form ...leave: that they were going to change their offdays to read as Saturday and Monday and work Friday. their off dayAnd I immediately said, "I don't want it done that way."I said. "I don't need a request to change my off days."He said, "Well, you're going to have to."I said, "You telling me I have to?"He said, "Yes, I am. That's what the word came. There's going to beno foreman here. You're the last one we're coming to. The other menhave requested to change their off days."I said. "I just don't want to change mine. I'd rather keep it as is withFriday and Saturday off and still work Monday."He said. "We just cannot let you do this."So I signed the 3971 with my name, dated it. and wrote in the re-marks there that I would change it to Saturday and Monday for the twoweeks -for the two weekends of Christmas Eve and New Years Eve."McClure's version is credited. Een if' I were to accept Smith's version. Ido not think the remarks he attributed to McClure were coercive. Had Smithrefused to sign the form there was no suggestion that disciplinary action orany other sanction would have been taken.9 McClure testified:I told him he would have to come in he would be off the Mondayafter Christmas. He would have to work the Friday after Christmas. Iiewould be off the Monday after New Years. he would have to work theFriday after New Years. And that would be the end of it. The followingweek, he would go hack to being off Saturday and Friday.After signing fiorm 3971, Smith contacted Union StewardWillie Frank King, and inquired whether his signing of theform 3971 was a violation of the contract. King, afterquerying Union President George Whitten, advised Smiththat the "3971 form was not binding without the unionagreeing to it." Upon Smith's further inquiry,. King advised,"no, you don't have to come in, but if you come in they willhave to pay you time and a half overtime on your off day."Smith followed King's advice and failed to appear onJanuary 6, 1978, for which he received a 5-day suspensionfrom McClure on January 16, 1978, to commence on Feb-ruary 10. 1978, at 7 a.m. Since two of Smith's off days fellwithin the period of suspension, he was actually suspendedfor only 3 working days.Two grievances were filed over the tbrm-signing incident.One was a group grievance covering several employees: theother grievance covered only Smith. The first grievance wassettled by the restoration of any annual leave which hadbeen used by the employees on the Mondays.'iThe processing of Smith's grievance resulted in a reduc-tion in penalty from the suspension to a warning letter."Agreement as to this disposition was concluded on Febru-ary 2, 1978. between Whitten and Adair; however, it wasnot reduced to writing by Adair and mailed until February8, 1978.2 In the meantime, Whitten had given Smith thedetails of the settlement. On February 6 or 7, Smith relatedthis information to McClure." On February 9. 1978, Smithinquired of McClure whether the suspension was still ineffect. McClure, who had heard nothing on the subject fromhis superiors. replied that the suspension was still in effect.Smith reported the turn of events to Whitten and inquiredwhether he should report for work. Whitten replied that hewas not Smith's boss and that "if they tell you not to cometo work, don't go to work." Thereafter, Whitten contactedAdair about the matter: Adair replied that "he would takecare of it." Adair then telephoned Harris' office and relatedthe details of his conversation with Whitten and remindedthe listener that Smith's suspension had been reduced to awarning letter.Smith left work at the end of the day on February 9,1978, and, apparently pursuant to Whitten's advice, did notreturn to work during the suspension period.On February 10, 1978, when the notice of the resolutionof the grievance was received in Harris' office and broughtto his personal attention, he directed his secretary, CherylP. Bogan, to try to reach Smith. She telephoned Smith'shome. Smith was absent, but she did leave the message thatSmith's suspension had been canceled with Smith's room-mate. who was also a postal employee and who worked atthe Bulk Mail Center. Both Respondent and the Union10 Holloway Adair. Jr.. Sectional Center Director of Employee and LaborRelations, who settled the grievance for Respondent. testified: "I felt it was aviolation to force an employee to take annual leave. He should have beenafforded an opportunity to change his schedule, Those who took annualleave. I had them restore the annual leave to their card ...the part aboutchanging their schedule was fine, but to tell an individual he must take leaveor L.WOP, I felt was in error."I attach little significance to the act that Adair. Jr.. and Whitten com-promised Smith's grievance. Apparently neither one was in possession of allthe facts developed in this hearing.12 he document was addressed to Whitten with copies to Dodson. Harris.and McCluret Adair had asked Whitten to notifN Smith. Whitten agreed,404 UNITED STATES POSTAL SERVICEclaimed that it was the other's responsibility to havereached Smith with the message of the vacating of his sus-pension.Barry Dwight Hatchcock was Smith's roommate at thetime Bogan made the phone call to Smith. Hatchcock wascalled by the General Counsel for testimonv in the sccondhearing. He denied that he had received the phone call fromBogan as Smith had denied that he had received an) mes-sage from Hatchcock. Hatchcock's denial is not credited.and I find that Hatchcock did receive Bogan's phone call.Hatchcock testified that while he shared an apartmentwith Smith they had separate phones and that he neveranswered Smith's phone. When asked wh) he never an-swered Smith's phone he responded, "The only reason thatI can think of, it was his phone ringing."Both the reason and circumstances are unbelievable.Hatchcock further responded to my question. "did ou everfind out from him that he was actuallN suspended?" "A.After the thing was you know, after the time in questionpassed, you know. again it was just it was things that Iheard at the Post Office. He didn't tell me everthine." It isindeed implausible that roommates who worked for thesame employer at the same place would not have discussedSmith's suspension. I am convinced that Hatchcock ascovering up for his erstwhile roommate. Smith. I base thisopinion upon Hatchcock's demeanor, his evasiveness, andthe implausibility of his answers. His mendacity xwas obvi-ous. Hatchcock fits precisely the characterization observedby the Supreme Court in N. L. R B .ao. Mallon anual ctringCo., e al., supra. 369 at 408:For the demeanor of a witness ". .ma) satisfy thetribunal, not only that the witness' testimony is nottrue, but that the truth is the opposite of his story: forthe denial of one, who was a motive to dens. mav beuttered with such hesitation, discomfort. arrogance ordefiance, as to give assurance that he is fabricating.and that, if he is, there is no alterative but to assumethe truth of what he denies." Dyer v. MacDougall 201F.2d 265, 269.I am not only convinced that Hatchcock received thetelephone communication from Bogan but that he passed iton to Smith: and that Smith evaded the truth when hetestified that he had not been informed that he could returnto work.When Smith returned to work he demanded 3 days' payfor the time he did not work. Respondent refused to pay onthe ground that Smith had performed no work and it wasunder no duty to have informed him of the removal of hissuspension.Smith filed unfair labor practice charges against both theUnion and Respondent. Charges against the Union weredismissed by the Regional Director.B. Conchlsion and Reason There lorI am convinced that had Smith's nonappearance forwork been contractually correct it would have been pro-tected, concerted activity.44 See Merln Bunne and Clarence Bunneo. Partners. d/h/a Runney Bro,Consrruction Compan. 139 NL.R 1516. 1519 (1962): 4RO. In. 227 NLRBWhether Smith's insistence on absentingL himself' fromwork on January 6 1978. was contractuallv correct. andthus protected, concerted activit. depends on the validitof ftirm 3971 signed by him. The position of the I. lnion andthe General C'ounsel is that unless the nion places its ac-ceptance on the foirm along with the emploec the lormlacks alidity. On the other hand. Harris. in the c'condrlhear-in,ig testified that the past practice had been that the formhad been "accepted as being valid without the Lnion's sit-nature." On this subject. HlollowaN Adair. Jr.. sectional cen-ter director fr employee and labor relations testified:An employee can request a schedule change tor hisown personal convenience and it' the ullion signs andagrees with it. then the Postal Service ould be re-lieved of its liabilit\ to pan that emploNee oertlimte forchalnging his off' da. I he enmplo ce can request achange of ot' d;aNs ;at an tiime a;t nianagenlcnt canagree to it. and it the union later finds ut. thex cangrieve and have the emplo\,ee compensated at timeand a haltl fiOr changing his schedule.'Adair testified further thalt ift the emplo\ ees and tile man-agenlenrt made an agreenlent to change the cniploees' off1daN. the emplo)ee could be disciplined for falling to appearon the da' he had agreed to , ork een though the I' nionhad not participated in the agreeiment "bhccuse lie dis-obesed his agreement .. ." Adair Jr.. expllained that theda\ on which he refused to ork wa;ls no longer hi is fl da,bh "virtue o his request for a schedule change."Notwithsta nding. whether the nion actuall, signedSmith's forni 3971 is imimaterial under the circumilstlancesdetailed ahove fiOr it is clear that the iUnion initiated thechange in off das anid acquiesced and condoned the use oftform 3971 in order to protect Respondent against theassesslmelt o'f overtin e. Its prior coimiitnent to tilhe use ofthe form made its signature on the ftorm supertuo'tls. Itsapproval was alread\ a /lill ar comolrpl.lHaving liotaril/ signed form 3971. Smith was boundJ toappear for ork oin JalnlarN (, 1978. I-he testimon oGeorge A. Whitten. president oft' the Memphis. ''ennessee.area local of' the American Postal Workers Union in thesecond hearing, wias not conlra to this conclusion.''Since Smith's failure to appear r work was a punishableoffense. his absenting himself cannot be construed as pro-tected. concerted activits. Thus. his protest cannot he con-strued to be implementation of a collectiv e-bargainingagreement. He took a calculated risk and was wrong.The General Counsel insists that Smith's denial of 3 da)s'backpai was linked to the exercise of Smith's right to en-gage in protected. concerted activit. Since Smith engaged243 1976) Janiml r Hughc* She Afletarl. In, 224 NlRB 835, 839 1976):,Vev paper Prinllin (orpl .rolon, 221 NRB 81 1I 1975) Rd.Ia EFpre.,In,. 217 N.RB 378 1975). entd 32 F2d 751 (4th (r 1976): )Owhe\Furniture. Dnilown ,,,,,,la Ser-ie Indutrre ., In .222 NI.RB 42 1976h)and J,,ohn Slrt,,n C (, a Dt .nipi / RBeatrie Fot*l ( o. 27 N I.RB (1 197)5 Harris did not agree wlh latter obheratton,11 uould appear romn the rec r'd thalt thre tUlnllll represelltatl. c uwhoadsised Smith on the subject uer nt interrned ,I or pris, It the nl'nrcomnitments. This. n doubt. ilaccuni tIr the kind tl iadice geii Smitlh" 'he agreement hetueen Mi)es and Reed and Repondent as, detalliedto Whirten. ile estlfied:" but under the agreement like \u cre eplailn-ing it. I sa this , ould he ossrking in ie nth e e rder as using the lrnlit' the had an agreement ilth lust thai Ilrin I , u ulfd .\ e, s"405 DE('ISIONS OF: NATIONAL LABOR RELATIONS BOARDin no protected, concerted activity, this claim must fail.Moreover, there is not a scintilla of credible evidence thatSmith's loss of pay was due to any act or omission on thepart of Respondent. On the contrary. Smith's loss of paystemmed from his own choice. Thus the General Counsel'scontention that "Respondent violated Section 8(a)(3) of theAct by refusing to abide by its decision to cancel Smith'ssuspension; subsequently denying Smith any pay for thetime he lost by serving the suspension: and placing the onusin the union causing Smith's loss" must fail.The General Counsel's further contention that "Respon-dent's failure to abide by its grievance decision cancellingSmith's suspension is a violation of Section 8(a)(5) of theAct" is not supported by the credible evidence in this caseand must be dismissed.Accordingly, it is recommended that the Board issue thefollowing recommended:ORDER'"It is hereby ordered that the complaint be. and it herebyis, dismissed in its entirety.[I In the event no exceptions are filed as provided hb Sec. 102.46 ai theRules and Regulations of the National Lahor Relations Board. the findingsconclusions. and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted b) the Board and become itsfindings. conclusions, and Order. and all objections thereto hall he deemedwaived fir all purposes.406